UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811- 4603 Thrivent Series Fund, Inc. (Exact name of registrant as specified in charter) 625 Fourth Avenue South Minneapolis, Minnesota 55415 (Address of principal executive offices) (Zip code) David S. Royal, Counsel 625 Fourth Avenue South Minneapolis, Minnesota 55415 (Name and address of agent for service) Registrant's telephone number, including area code: (612) 340-4249 Date of fiscal year end: December 31 Date of reporting period: June 30, 2006 Item 1. Report to Stockholders Table of Contents Presidents Letter 1 Economic and Market Overview 2 Portfolio Perspectives Thrivent Aggressive Allocation Portfolio 4 Thrivent Moderately Aggressive Allocation Portfolio 6 Thrivent Moderate Allocation Portfolio 8 Thrivent Moderately Conservative Allocation Portfolio 10 Thrivent Technology Portfolio 12 Thrivent Partner Small Cap Growth Portfolio 14 Thrivent Partner Small Cap Value Portfolio 16 Thrivent Small Cap Stock Portfolio 18 Thrivent Small Cap Index Portfolio 20 Thrivent Mid Cap Growth Portfolio 22 Thrivent Mid Cap Growth Portfolio II 24 Thrivent Partner Mid Cap Value Portfolio 26 Thrivent Mid Cap Stock Portfolio 28 Thrivent Mid Cap Index Portfolio 30 Thrivent Partner International Stock Portfolio 32 Thrivent Partner All Cap Portfolio 34 Thrivent Large Cap Growth Portfolio 36 Thrivent Large Cap Growth Portfolio II 38 Thrivent Partner Growth Stock Portfolio 40 Thrivent Large Cap Value Portfolio 42 Thrivent Large Cap Stock Portfolio 44 Thrivent Large Cap Index Portfolio 46 Thrivent Real Estate Securities Portfolio 48 Thrivent Balanced Portfolio 50 Thrivent High Yield Portfolio 52 Thrivent Diversified Income Plus Portfolio 54 (formerly known as Thrivent High Yield Portfolio II) Thrivent Income Portfolio 56 Thrivent Bond Index Portfolio 58 Thrivent Limited Maturity Bond Portfolio 60 Thrivent Mortgage Securities Portfolio 62 Thrivent Money Market Portfolio 64 Shareholder Expense Example 66 Schedules of Investments Thrivent Aggressive Allocation Portfolio 69 Thrivent Moderately Aggressive Allocation Portfolio 70 Thrivent Moderate Allocation Portfolio 71 Thrivent Moderately Conservative Allocation Portfolio 72 Thrivent Technology Portfolio 73 Thrivent Partner Small Cap Growth Portfolio 76 Thrivent Partner Small Cap Value Portfolio 80 Thrivent Small Cap Stock Portfolio 83 Thrivent Small Cap Index Portfolio 88 Thrivent Mid Cap Growth Portfolio 97 Thrivent Mid Cap Growth Portfolio II 101 Thrivent Partner Mid Cap Value Portfolio 105 Thrivent Mid Cap Stock Portfolio 108 Thrivent Mid Cap Index Portfolio 112 Thrivent Partner International Stock Portfolio 118 Thrivent Partner All Cap Portfolio 122 Thrivent Large Cap Growth Portfolio 125 Thrivent Large Cap Growth Portfolio II 129 Thrivent Partner Growth Stock Portfolio 133 Thrivent Large Cap Value Portfolio 136 Thrivent Large Cap Stock Portfolio 139 Thrivent Large Cap Index Portfolio 143 Thrivent Real Estate Securities Portfolio 150 Thrivent Balanced Portfolio 152 Thrivent High Yield Portfolio 172 Thrivent Diversified Income Plus Portfolio 180 (formerly known as Thrivent High Yield Portfolio II) Thrivent Income Portfolio 188 Thrivent Bond Index Portfolio 195 Thrivent Limited Maturity Bond Portfolio 207 Thrivent Mortgage Securities Portfolio 214 Thrivent Money Market Portfolio 217 Statement of Assets and Liabilities Statement of Operations Statement of Changes in Net Assets Notes to Financial Statements Financial Highlights Thrivent Aggressive Allocation Portfolio 256 Thrivent Moderately Aggressive Allocation Portfolio 256 Thrivent Moderate Allocation Portfolio 256 Thrivent Moderately Conservative Allocation Portfolio 256 Thrivent Technology Portfolio 256 Thrivent Partner Small Cap Growth Portfolio 256 Thrivent Partner Small Cap Value Portfolio 256 Thrivent Small Cap Stock Portfolio 256 Thrivent Small Cap Index Portfolio 258 Thrivent Mid Cap Growth Portfolio 258 Thrivent Mid Cap Growth Portfolio II 258 Thrivent Partner Mid Cap Value Portfolio 258 Thrivent Mid Cap Stock Portfolio 258 Thrivent Mid Cap Index Portfolio 258 Thrivent Partner International Stock Portfolio 260 Thrivent Partner All Cap Portfolio 260 Thrivent Large Cap Growth Portfolio 260 Thrivent Large Cap Growth Portfolio II 260 Thrivent Partner Growth Stock Portfolio 260 Thrivent Large Cap Value Portfolio 260 Thrivent Large Cap Stock Portfolio 262 Thrivent Large Cap Index Portfolio 262 Thrivent Real Estate Securities Portfolio 262 Thrivent Balanced Portfolio 262 Thrivent High Yield Portfolio 262 Thrivent Diversified Income Plus Portfolio 262 (formerly known as Thrivent High Yield Portfolio II) Thrivent Income Portfolio 264 Thrivent Bond Index Portfolio 264 Thrivent Limited Maturity Bond Portfolio 264 Thrivent Mortgage Securities Portfolio 264 Thrivent Money Market Portfolio 264 Additional Information We are pleased to provide you with the semiannual report for the six months ended June 30, 2006, for the Thrivent Series Fund, Inc. In this report, you will find detailed information about each portfolio in the Thrivent Series Fund, Inc., including performance highlights, overall market conditions and management strategies during the six-month period.
